Barnard, J.
(dissenting):
I am of opinion that the rule of damages was correctly stated in the judge’s charge to the jury, at the trial of this action. If one person, by fraud, induces another to purchase stock, and the purchaser holds it until it becomes worthless, before he discovers the fraud, the measure of damages should be the difference between the price paid for the stock, with interest thereon, and the value of the stock at the time when the fraud was discovered by the purchaser. Otherwise, the rule as to damages for wrongs would not be observed, which is, that a wrong-doer must pay all damages resulting from the wrong done. Assuming that the stock purchased by the plaintiff was worth more at the time of the sale than *341it was at tbe time when be discovered tbe fraud, still, it was tbe fraud wbicb induced tbe bolding of tbe stock, until tbe discovery, and tbe intermediate depreciation should be paid by tbe wrong-doer.
Present — Barnard, P. J., Gilbert and Dykman, JJ.:
Judgment and order denying new trial reversed, and new trial granted, costs to abide event.